

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
January 29, 2009, by and between Trycera Financial, Inc., a Nevada corporation
(the “Company”), and Balius Consulting Group, LLC, a California limited
liability company (“Consultant”) with respect to the following facts:


RECITALS


A.
The Company has ceased it primary business operations and is actively seeking an
operating entity to assume control of and generate revenue for the Company.


B.
In order to make the Company a suitable vehicle for a reverse acquisition, the
material outstanding liabilities and obligations must be settled and the
financial records must be compiled and organized.


C.
The principals of the Consultant include the former principal executive and
operations officer of the Company and the former accounting consultant to the
Company.


D.
The Company desires to retain Consultant to assist the Company in its
negotiations to settle outstanding liabilities of the Company and to organize
and compile the financial records of the Company (collectively, the “Services”).


E.
Consultant is willing and desires to provide the Services to the Company upon
the terms, covenants and conditions hereinafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties agree as follows:


1.

Term of Service.  The Company hereby retains Consultant for a period beginning
on the date of this Agreement and ending December 31, 2009, unless further
extended or sooner terminated as provided in Section 5 below (the “Term”).  Any
extended term shall be “at will” and may be terminated at any time with or
without cause by either party.  Consultant shall perform the Services pursuant
to this Agreement upon request by the Company.


2.

Services to Be Provided.  Consultant agrees to provide the Services to the
Company as the Company may request in writing, which shall include by email
transmission.  All services provided by Consultant for the Company are performed
pursuant to the terms and conditions of this Agreement.  The Company may retain
Consultant on additional projects on which the Company may require assistance
from Consultant (“Additional Services”) with prior written authorization from
the Company’s Board of Directors (the “Board”).


3.
Fees.  During the Term, the Company shall pay or provide to Consultant the
following fees:


a.
Consulting Fees.  While this Agreement is in effect, the Company shall pay
Consultant $250 per hour for the Services.  Consultant shall provide the Company
with invoices which accurately and completely outline the nature of the
Services, the date on which the Services were provided, and the time spent on
such Services.  Consultant shall provide such invoices not later than the 15th
day following each month during which the Services are provided and promptly
upon request of the Company for the closing of a reverse acquisition or other
corporate transaction which would trigger the obligation of the Company to pay
the invoices.


b.
Expense Reimbursement.  The Company shall reimburse Consultant for pre-approved
expenses reasonably incurred in the course of carrying out the Services.
 Consultant shall provide the Company with detailed expense report for all
reimbursable expenses.


 
 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

c.
Payment of Fees and Expenses.  All fees and reimbursable expenses payable
hereunder shall be due and payable upon the closing of a reverse acquisition
between the Company and an operating entity, upon a change of control of the
Company, or at December 31, 2009, whichever shall first occur.


4.
Bonus.  As additional consideration hereunder, the Company shall pay to
Consultant a bonus equal to 10% of the difference between the amount of any
payable and the settled amount negotiated by Consultant.  All bonus amounts
shall be payable only if the Company shall close a reverse acquisition
transaction or other transaction which shall provide for payment of all of the
outstanding liabilities of the Company.  Bonus amounts shall be paid at the time
of payment of all other Company debts in such reverse acquisition or other
transaction.


5.
No Other Benefits. Unless otherwise approved by the Board, Consultant shall
receive no other benefits from the Company.  Nothing herein shall prevent
Consultant or either of its principals from submitting potential target
companies or funding for a reverse acquisition and receiving compensation from
the proposed target or other sources.


6.
Independent Contractor; Withholding.  Consultant will at all times be an
independent contractor, and as such will not have authority to bind the Company.
 Consultant will not act as an agent nor shall it or any of its employees or
principals be deemed to be an employee of the Company for the purposes of any
employee benefit program, unemployment benefits, or otherwise.  Consultant
recognizes that no amount will be withheld from any compensation for payment of
any federal, state, or local taxes and that Consultant has sole responsibility
to pay such taxes, if any, and file such returns as shall be required by
applicable laws and regulations. Consultant shall not enter into any agreements
or incur any obligations on behalf of the Company.


7.
Termination and Extension.  The Term shall be sooner terminated or further
extended under the following circumstances:


a.
Termination for Cause.  The Company shall be entitled, with or without prior
notice, to terminate this Agreement for cause, in which case no consulting fees
or other fees (other than such fees that have already been earned by Consultant)
or bonuses shall be payable to Consultant after such termination.  “Cause” means
Consultant’s (i) gross negligence in the performance or non-performance of any
material duties to the Company; (ii) commission of any material criminal act or
fraud or of any act that affects adversely the reputation of the Company; (iii)
habitual neglect of its duties that it is required to perform under this
Agreement; (iv) dishonesty; or (v) gross misconduct.  Such termination shall not
prejudice any other remedy under law or equity of the Company and the failure of
the Company to terminate Consultant when cause exists shall not constitute the
waiver of the Company’s right to terminate this Agreement at a later time.
 Termination under this section shall be considered “for cause” for purposes of
this Agreement.


b.
Termination by Company.  In the event that Bryan Kenyon and Steven Murphy cease
to be the principals of the Consultant or if either party ceases to provide for
the Consultant the services required under this Agreement, the Company may
terminate this Agreement upon ten days’ written notice.


c.
Extension of Term.  The Term may be further extended with the express
authorization of the Company’s Board of Directors and Consultant.  Any extended
term may be terminated at any time at the will of the Board of Directors, with
or without cause.


8.
Confidential Information.  Consultant acknowledges that during Consultant’s
employment and the Term of this Agreement, Consultant had and will have access
to and became acquainted with the Company’s confidential and proprietary
information, including but not limited to the Company’s confidential information
regarding potential target companies and reverse acquisition or other corporate
transaction proposals and other compilations of information and records.  In
consideration of the covenants made by the Company herein, Consultant agrees
that it shall not directly or indirectly disclose or otherwise use the
confidential and proprietary information of the Company, except as directly
related to the Services.


 
2


 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

9.
Relationship of the Parties.  Nothing contained herein shall be construed to
place the parties in the relationship of employer/employee, partners, or joint
venturers.  Except as otherwise provided in this Agreement, the Company shall
have no power to obligate or bind Consultant in any manner whatsoever.
 Consultant shall have no power to obligate or bind Company in any manner
whatsoever.


10.
Benefit and Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors.  The rights of
the Company and Consultant hereunder may not be assigned without the prior
written consent of the other party.


11.
Severability.  Should any provision of this Agreement or application thereof be
declared invalid, void or unenforceable for any reason, the validity and binding
effect of the remaining portions shall not be affected and the remaining
portions of this Agreement shall remain in full force and effect as if this
Agreement had been executed with the invalid, void or unenforceable provision
eliminated.  To this end, the provisions of this Agreement are severable.


12.
Governing Law and Venue.  This Agreement and the rights and duties of the
parties hereto shall be construed and determined in accordance with the laws of
the State of Utah (without giving effect to any choice or conflict of law
provisions), and any and all actions to enforce the provisions of this Agreement
shall be brought in a court of competent jurisdiction in Salt Lake County, the
State of Utah and in no other place.


13.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall be the same
document.  Such counterparts may be executed and delivered in person or via
facsimile or email.


14.
Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior oral or written agreements, arrangements, and
understandings with respect thereto. No representation, promise, inducement,
statement or intention has been made by any party hereto that is not embodied
herein, and no party shall be bound by or be liable for any alleged
representation, promise, inducement, or statement not set forth herein.


15.
Modification.  This Agreement may not be modified, amended, superseded, or
cancelled, and none of the terms, covenants, representations, warranties or
conditions hereof may be waived, without a written instrument executed by the
party or parties to be bound by any such modification, amendment, supersession,
cancellation, or waiver.


16.
Attorneys’ Fees and Costs.  In any action brought to enforce this Agreement, the
prevailing party shall be entitled to recover from the losing party its
reasonable costs and actual attorneys’ fees.


17.
Waivers; Cumulative Remedies.  The failure of any party to exercise any of its
rights hereunder or to enforce any of the terms or conditions of this Agreement
on any occasion shall not constitute or be deemed a waiver of that party’s
rights thereafter to exercise any rights hereunder or to enforce any and every
term and condition of this Agreement.  Any remedies provided for herein are
cumulative, and not in substitution for any other remedy any party may have at
law or in equity.  No delay on the part of any party in exercising any right,
power or privilege granted hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof.


18.
Representation.  The parties hereto acknowledge each has read this Agreement,
that each fully understands its rights, privileges and duties under this
Agreement, and that each enters into this Agreement freely and voluntarily.
 Consultant further acknowledges he has had the opportunity to consult with an
attorney of his choice who is completely independent of and in no way connected
with the Company, to explain the terms of this Agreement and the consequences of
signing it.


19.
Headings.  All paragraph headings herein are inserted for convenience only and
shall not modify or affect the construction or interpretation of any provision
of this Agreement.


 
3


 
[Missing Graphic Reference]
 

 
 

--------------------------------------------------------------------------------

 

20.
Further Assurances.  The parties agree that, from time to time hereafter, and
upon request, each of them will execute, acknowledge and deliver such documents
and other instruments and shall perform such acts and deeds as may be reasonably
required or desirable to effectuate the transactions contemplated by this
Agreement or to otherwise carry out the terms and conditions of this Agreement.




IN WITNESS WHEREOF, each of the undersigned has executed this Agreement the
respective day and year set forth below.


Trycera Financial, Inc.




By /s/ Ronald N. Vance            
     Ronald N. Vance, President


Balius Consulting Group, LLC


By /s/ Bryan Kenyon                
     Bryan Kenyon, Principal


 
4



 
 

--------------------------------------------------------------------------------

 
